727 N.W.2d 591 (2007)
UNITED INDUSTRIAL ENGINEERING CORPORATION, Plaintiff/Counter-Defendant/Third-Party Defendant-Appellant,
v.
Ronald FLUTY and Florence Fluty, Defendants/Counter-Plaintiffs/Third-Party Plaintiffs-Appellees, and
Jamie D. Griffin and Frances R. Griffin, Counter-Defendants/Third-Party Defendants-Appellants.
Docket Nos. 132341, 132342. COA Nos. 260034, 260035.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.